     Case 2:13-cv-02589-KJM-AC Document 31 Filed 01/04/21 Page 1 of 3


 1

 2

 3

 4

 5

 6

 7

 8                             UNITED STATES DISTRICT COURT

 9                     FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11   Gevorg Avazian,                                        No. 2:13-cv-02589-KJM
12                             Plaintiff,                   ORDER
13           v.
14
     Rand Beers, Acting Secretary of the
15   Department of Homeland Security, Alejandro
     Mayorkas, Director, U.S. Citizenship and
16   Immigration Services; Mari-Carmen Jordan,
     Director, U.S. Citizenship and Immigration
17   Services, Sacramento Office, and Michael C.
     Biggs, Field Officer Director, U.S. Citizenship
18
     and Immigration Services, Sacramento Office.
19
                               Defendant.
20

21          Defendants request this case be dismissed under Federal Rule of Civil Procedure 12(b)(1),

22   arguing the requested remedy has already been provided to plaintiff, mooting his claim. See

23   Mot., ECF No. 29. The motion is unopposed.

24          On December 13, 2013, Mr. Avazian1 filed his complaint, requesting a writ of mandamus

25   compelling adjudication of his request for a hearing on a decision in naturalization proceedings,

26   otherwise referenced as an N-336. See Compl. at 1–2, ECF No. 1. On May 19, 2016, the parties

            1
              At certain places in the record plaintiff’s last name is spelled Aivazian. See, e.g., Compl.
     ¶ 15 passim; Mot. Ex. A, ECF No. 29-1 at 1.

                                                       1
     Case 2:13-cv-02589-KJM-AC Document 31 Filed 01/04/21 Page 2 of 3


 1   filed a joint motion requesting the case be held in abeyance, pending the result of removal

 2   proceedings against Mr. Avazian. See Jt. Stip. re Abeyance, ECF No. 18. The court approved the

 3   stipulation. ECF No. 19. The parties continued to stipulate to extensions, which the court

 4   granted for good cause. Most recently, on May 19, 2020, the court granted a further extension

 5   request due to the suspension of immigration proceedings during the COVID-19 pandemic. See

 6   ECF Nos. 27, 28. This latest extension is set to expire February 20, 2021. Id. On September 17,

 7   2020, defendants filed this motion requesting dismissal, attaching a decision regarding Mr.

 8   Avazian’s N-336, dated April 28, 2014. Mot. at 1 & Ex. A, ECF No. 29-1.

 9           Federal courts may only resolve cases and controversies. U.S. CONST. art. III, § 2, cl. 1;
10   Warth v. Seldin, 422 U.S. 490, 499 (1975). Because of this limited jurisdiction, cases lie outside

11   the jurisdiction of the court unless proven otherwise. Kokkonen v. Guardian Life Ins. Co. of Am.,

12   511 U.S. 375, 377 (1994). There are a number of “doctrines that cluster about Article III,”

13   including standing and mootness, which may support a challenge to subject matter jurisdiction

14   raised by either party or sua sponte by the court. Allen v. Wright, 468 U.S. 737, 750 (1984)

15   (quotations and citation omitted); Fed. R. Civ. P. 12(b)(1). A Rule 12(b)(1) jurisdictional attack

16   may be either facial or factual. White v. Lee, 227 F.3d 1214, 1242 (9th Cir. 2000) (citation

17   omitted). Here, defendants mount a facial attack, challenging the complaint on its face as lacking

18   federal jurisdiction. In a facial attack, allegations in the complaint are taken as true and construed

19   in the light most favorable to a plaintiff. Id.
20           Mootness is triggered when the injury giving rise to the case no longer exists. Powell v.

21   McCormack, 395 U.S. 486, 496 (1969). A claim becomes moot when “interim relief or events

22   have completely and irrevocably eradicated the effects of the alleged violation” at issue. Los

23   Angeles Cty. v. Davis, 440 U.S. 625, 631 (1979).

24           Here, plaintiff’s complaint sought a writ of mandamus to “[c]ompel [d]efendants to

25   perform their duty or duties to complete processing, including but not limited to, adjudication of

26   Mr. Avazian’s [r]equest for a [h]earing of a [d]ecision in [n]aturalization [p]roceedings.” Compl.

27   at 9, ECF No. 1. Plaintiff did not allege a certain result is compelled by law, nor does he request

28   any relief beyond the resolution of his N-336 application. See generally id. The April 28, 2014

                                                       2
    Case 2:13-cv-02589-KJM-AC Document 31 Filed 01/04/21 Page 3 of 3


1   determination the government has now provided is the relief he was requesting, and the only

2   relief available based on the complaint. Thus, the court is not in a position to provide “any

3   effective relief.” Northwest Environmental Defense Center v. Gordon, 849 F.2d 1241, 1244 (9th

4   Cir. 1988) (internal quotation omitted).

5          The motion is granted and the case is dismissed with prejudice.

6          This order resolves ECF No. 29. The Clerk of Court is directed to close this case.

7          IT IS SO ORDERED.

8   DATED: December 30, 2020.




                                                    3
